When this appeal was pending in this Court the defendant-appellant moved to reverse the judgment and remand the case to the First City Court upon the ground, verified by affidavits, to the effect that the judgment rendered against it was based upon the alleged death of one of its insured who, subsequently to the rendition of the judgment, was discovered to be alive. Plaintiff, though notified, made no appearance or objection and, therefore, believing that the ends of justice will be served by remanding the case to permit the introduction of proper evidence to support appellant's allegations.
It is ordered, adjudged and decreed that the judgment appealed from be and it is annulled, avoided and reversed and it is now ordered that this cause be remanded to the First City Court of New Orleans for further proceedings according to law and not inconsistent with the views herein expressed.
Reversed and remanded.